Citation Nr: 1022842	
Decision Date: 06/21/10    Archive Date: 07/01/10

DOCKET NO.  07-19 775	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for generalized arthritis 
as due to herbicides exposure, or as secondary to diabetes 
mellitus, type II. 


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel


INTRODUCTION

The Veteran served on active duty from March 1967 to March 
1969.  He served in Vietnam.

This appeal comes before the Department of Veterans Affairs 
(VA) Board of Veterans' Appeals (Board) from a February 2007 
rating decision of the VA Regional Office (RO) in Oakland, 
California that denied service connection for generalized 
arthritis, as secondary to service-connected diabetes 
mellitus and posttraumatic stress disorder.

Although the Veteran initially requested a hearing before a 
Veterans Law Judge, he withdrew his request in May 2010.

The record reflects that the Veteran was issued a statement 
of the case in February 2010 addressing the matter of whether 
the Veteran had submitted timely notices of disagreements as 
to the matters of service connection for hypertension and 
dermatitis.  To the Board's knowledge, the Veteran has not 
perfected an appeal as to either of those issues.  The Board 
accordingly will limit its consideration to the matter listed 
on the title page of this action.

Following review of the record, the appeal is REMANDED to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

The Veteran asserts that he now has arthritis affecting the 
knees, left elbow and right shoulder that is related to 
herbicides exposure in Vietnam, or that is secondary to 
service-connected diabetes mellitus.  

VA outpatient clinical records reflect that the Veteran is 
treated for osteoarthritis.  Notably, however, he has not had 
a VA examination that addresses whether he has arthritis 
related to herbicide exposure in service or to a service-
connected disability, and the record does contain any opinion 
to this effect.  Consequently, the Board does not have the 
requisite information to grant or deny service connection at 
this time.  

It is the province of trained health care providers to enter 
conclusions that require medical expertise, such as opinions 
as to diagnosis, causation and etiology. See Jones v. Brown, 
7 Vet. App. 134, 137 (1994).  The VA adjudicator is not free 
to substitute his or her own judgment for that of an expert.  
The Board is prohibited from making conclusions based on its 
own medical judgment. See Colvin v. Derwinski, 1 Vet. App. 
171, 175 (1991).  Accordingly, the Board is of the opinion 
that the Veteran should be afforded a VA examination to 
determine whether arthritis is related to service or to a 
service-connected disability. See McLendon v. Nicholson, 20 
Vet. App. 79, 83-86 (2006); see also 38 U.S.C.A. § 5103A (d) 
(1); 38 C.F.R. § 3.159(c) (4) (VA has an affirmative duty to 
obtain an examination or opinion if the evidence of record 
does not contain adequate evidence to decide a claim).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA 
examination to determine if he has 
arthritis related to herbicide exposure 
in Vietnam or a service-connected 
disability.  The claims files and a copy 
of this remand should be made available 
to the examiner.  All appropriate tests 
and studies should be accomplished, and 
clinical findings should be reported in 
detail and correlated to a specific 
diagnosis(es).  

After reviewing the claims folders and 
examining the Veteran, the examiner 
should provide an opinion as to whether 
it is at least as likely as not (a 50 
percent or better probability) that 
arthritis is related to herbicides 
exposure in service, or was caused or 
chronically worsened by service-connected 
diabetes mellitus, type II.  

The examiner should provide a full 
rationale for the opinion and reference 
the facts relied upon in reaching his or 
her conclusions.

2.  After taking any further development 
deemed appropriate, the RO should re-
adjudicate the issue on appeal.  If the 
benefit is not granted, the Veteran and 
his representative should be furnished a 
supplemental statement of the case and 
afforded an opportunity to respond before 
the record is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2009).



_________________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) 
(2009).

